Per Curiam.

On this appeal from a final order entered in a consolidated tax certiorari proceeding to review the assessments on relator’s real property located at 207 and 211 West 106th Street, Hew York, H. Y., for the tax year 1943-44, .the relator does not challenge the findings of the trial court with respect to land values, but asks further reduction of the court’s values on the buildings.
After weighing the evidence and giving consideration to all relevant factors, we hold that the building values fixed by the trial court for the year in question should be further reduced, and we find the proper values for the year 1943-44 to be as follows:



The order so far as appealed from should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to relator-appellant.
Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ., concur.
Order so far as appealed from unanimously modified as indicated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.